DETAILED ACTION
Response to Amendment
Claims 1-20 are cancelled. 
Claims 21-34 are new and pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-34 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dussan (US 2017/0242108).
Regarding Claims 21 and 34, Dussan discloses an  electronic apparatus and method of determining a distance [Fig 1A, 1B; 0007], comprising: a light source that emits pulsed lights #102 of Fig 1; 0035]; a receiver configured to receive lights and output a signal indicating intensity of the reception lights [#104 of Fig 1A; 0035]; and processing circuitry configured to: among the reception lights received by the receiver [0035-37;  0048-52; 0055-61; 0065-70; 0075-82; 0085; 0092; 0095-0100; 0113; 0120-25; 0131-38] estimate reception intensity of light that does not include reflected light reflected by an object [0035-37;  0048-52; 0055-61; 0065-70; 0075-82; 0085; 0092; 0095-0100; 0113; 0120-25; 0131-38]; determine a time range that generates intensity data of the reflected light based on the reception intensity and a reflectivity of the reflected light of the object that is a target of distance measurement [0035-37;  0048-52; 0055-61; 0065-70; 0075-82; 0085; 0092; 0095-0100; 0113; 0120-25; 0131-38]; determine a duration from when the pulsed lights are emitted from the light source until when the lights including the reflected light are received by the receiver [0035-37;  0048-52; 0055-61; 0065-70; 0075-82; 0085; 0092; 0095-0100; 0113; 0120-25; 0131-38], based on the reception intensity in the time range; and determine the distance from the electronic apparatus to the object based on the determined duration [0035-37;  0048-52; 0055-61; 0065-70; 0075-82; 0085; 0092; 0095-0100; 0113; 0120-25; 0131-38].
Regarding Claim 22, Dussan also discloses to determine a threshold value that determines whether the reception lights include the reflected light based on the reception intensity; and determine the duration by comparing the reception light with the threshold value [0048-52; 0055-61; 0065-70; 0075-82; 0085; 0092; 0095-0100; 0113; 0120-25; 0131-38].
Regarding Claim 23, Dussan also discloses wherein the processing circuitry is configured to determine the threshold value based on the reflectivity of the object that is the target of distance measurement [0035-37;  0048-52; 0055-61; 0065-70; 0075-82; 0085; 0092; 0095-0100; 0113; 0120-25; 0131-38].
Regarding Claim 24, Dussan also discloses wherein the threshold value includes an exponential attenuation function [0126].
Regarding Claim 25, Dussan also discloses a reflector that partially reflects the pulsed lights; and a detector that detects the pulsed lights reflected by the reflector and notifies the processing circuity of detecting the pulsed lights, wherein the processing circuity is configured to determine the duration based on the notification [0048-52; 0055-61; 0065-70; 0075-82; 0085; 0092; 0095-0100; 0113; 0120-25].
Regarding Claim 26, Dussan also discloses wherein when it is assumed that the reception intensity is a first intensity, the time range corresponding to the first intensity is a first range, and the reception intensity is a second intensity larger than the first intensity, the processing circuity determines a second range that is a time range corresponding to the second intensity to be smaller than the first range [0064-70; 0075-82; 0113].
Regarding Claim 27, Dussan also discloses wherein the receiver comprises a light condenser, and the processing circuitry is configured to determine the time range based on an attenuation rate of lights passing through the light condenser [0135-36].
Regarding Claim 28, Dussan also discloses wherein the receiver comprises a first receiver that receives light including the reflected light, and a second receiver that receives light not including the reflected light [0069-77; 0081; 0113; 0120; 0131-32].
Regarding Claim 29, Dussan also discloses wherein the receiver comprises an avalanche photo diode; and the signal is output based on a number of photons received by the avalanche photo diode [0037].
Regarding Claim 30, Dussan also discloses: a storage that retains the signal, wherein the signal indicates light intensity with respect to time [0095; 0121].
Regarding Claim 31, Dussan also discloses wherein the processing circuitry creates a layout including information indicating a coordinate of the object based on at least one of the duration and the distance [0051].
Regarding Claim 32, Dussan also discloses a power controller configured to determine a command for a power unit of a mobile object based on the layout [0050-2; 0066;0070;  0079-0082; 0084-5; 0092-93; 0095; 0099-0100; 0113].
Regarding Claim 33, Dussan also discloses an output unit configured to output at least one of information indicating the distance between the electronic apparatus and the object, and information indicating the duration from when the pulsed lights are emitted until when the light including the reflected light is received [Fig 14B, 15; 0037; 0059; 0098; 0126].

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645